 

 

P.O. Box 5054
Mount Laurel, New ]ersey 08054-5054

 

Parker McCay P.A.
P RKER MC ` ' 9000 Midlantic Drive, suite 300

P: 856.596.8900

F: 856.596.9631

Www.parkermccay.com
Brett E.J. Gorman, Esquire
P: 856-985-4051
F: 856-810-5852
bgorman@parkermccay.com

April 30, 2019

The Honorable Michael A§ Shipp

United States District Court

Clarkson Fisher Fed Bldg & US Courthouse
402 E. State Street

Trenton, NJ 08608

Re: A.W. v. Princeton Public Schools Board of Education, et al.
Docket No.: 18-cv-13973

Dear Judge Shipp:

Please be advised that this firm is counsel to the Princeton Public Schools Board of
education (hereinafter “District”) in the above-referenced matter.

I am in receipt of the Motion for Partial Summary Judgement [48] submitted by
Plaintiffs. The District respectfully requests that the Court adjourn the motion for one cycle
pursuant to L.Civ.R. 7.l(d)(5). The automatic extension permitted under L.Civ.R. 7.l(d)(5) Will
move the motion day to June 3, 2019, making District’s deadline to file opposition papers l\/lay
20, 2019.

We thank the Court for its attention to this matter.

Respectfully submitted,
/s/ Brett E.J. Gorman

BRETT E.J. GORMAN
BEJ G/ sc
cc: Micki Crisafulli
Matthew Slowinski, Esquire

COUNSHL WH]EN I'li` MA'I`TERS,SM
Mount Laurel, Nevv ]ersey l Hamilton, New ]ersey l Atlantic City, New Jersey

 

 

 

